DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments/Arguments
Applicant: Claims 1, 26, and 27 were amended as noted above. It is respectfully submitted that the cited combination of references fails to teach multiple claim limitations in these amended claims including “receiving an adjustment to the clip authoring permissions from the super rights holder after said determining and providing; and determining by the clip rights enabler based on whether the rights holder is permitted to distribute a second media content clip based on characteristics of the second media content clip and the adjusted clip authoring permissions.”
Examiner: The claim amendments require additional search and consideration which could not be completed in the time allotted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TERRIKA PETERSON/Examiner, Art Unit 2426   



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426